The opinion of the Court was delivered by
Knox, J.
The report of the road commissioners to the township clerk, upon which the record of the alleged road was founded, was entirely defective. There was scarcely a single requisite of the law complied with. It did not appear whether the road was a public or private one. There was no plot or draft, neither courses noted, nor improvements mentioned. And what was still more essential, the width of the road was not fixed.
The order which was issued to the pathmaster to open this pretended road, was in the following words:—
“ To the Pathmaster of District No. 8. — Sir: Wo, the commissioners of Venango, do authorize you to open a road commencing on the Plank-Road, between Bliss and Sears, and running west on the line between Bliss and Sears to Israel Hibbard’s east line.
(“ Signed) “ S. Maxwell,
“J. Smith,
“ Commissioners.”
*114How could sucb an order be executed ? Tbe pathmaster, if he obeyed the order, and opened the road, must hare exercised his own discretion as to width. This would be a clear violation of the law, which requires and authorizes the road commissioners alone to determine the width of the road. Suppose an execution is issued to an officer to collect a judgment without any amount being stated, would such a writ justify a levy ? Clearly not. It would be void for uncertainty, and so was the order issued in this case, authorizing the pathmaster to open the road in question.
It was right to receive in evidence the proceedings of the commissioners, and this order to the pathmaster, in mitigation of damages; but the Court erred in permitting the defendants to justify under the order.
Judgment reversed and venire de novo awarded.